Concurring and Dissenting Opinion by
Judge Rogers:
For the reasons set forth in my dissent in the case of Zamantakis v. Pennsylvania Human Relations Commission, 10 Pa. Commonwealth Ct. 107, 308 A. 2d 612 (1973), No. 1300 C.D. 1972, I respectfully dissent from the holding of the court that the Pennsylvania Human Relations Commission may not order the payment of compensatory damages to the victim of a discriminatory practice. I would therefore affirm the Board in its order with respect to Geraldine Cobb. I would modify the order so as to strike down the award to the nonexistent Estate of Martha Cobb, for the reasons set forth in the majority’s opinion.